Case 2:17-cv-07639-SJO-KS Document 624 Filed 12/23/19 Page 1 of 5 Page ID #:27868



    1 Morgan Chu (SBN 70446)
      mchu@irell.com
    2 Alan J. Heinrich (SBN 212782)
      aheinrich@irell.com
    3 C. Maclain Wells (SBN 221609)
      mwells@irell.com
    4 Elizabeth C. Tuan (SBN 295020)
    5 etuan@irell.com
      IRELL & MANELLA LLP
    6 1800  Avenue of the Stars, Suite 900
      Los Angeles, California 90067-4276
    7 Telephone: (310) 277-1010
      Facsimile:    (310) 203-7199
    8
      Andrea W. Jeffries (SBN 183408)
    9 ajeffries@jonesday.com
      Luke J. Burton (SBN 301247)
   10 lburton@jonesday.com
   11 JONES    DAY
      555 South Flower Street, Fiftieth Floor
   12 Los  Angeles, CA 90071
      Telephone: (213) 489-3939
   13 Facsimile:    (213) 243-2539
   14 [List of counsel continues on next page]
   15 Attorneys for Plaintiffs
   16 JUNO THERAPEUTICS, INC., MEMORIAL
      SLOAN KETTERING CANCER CENTER,
   17 and SLOAN KETTERING INSTITUTE FOR
      CANCER RESEARCH
   18
                              UNITED STATES DISTRICT COURT
   19                       CENTRAL DISTRICT OF CALIFORNIA
   20                              WESTERN DIVISION
   21 JUNO THERAPEUTICS, INC., et al.,           Case No. 2:17-cv-07639-SJO-KSx
   22              Plaintiffs,                   PLAINTIFFS’ NOTICE OF LODGING
                                                 PROPOSED JUDGMENT AND
   23        v.                                  PROPOSED ORDER SETTING POST-
                                                 TRIAL BRIEFING SCHEDULE
   24 KITE PHARMA, INC.,
                                                 Hon. S. James Otero
   25          Defendant.                        Place:    Courtroom 10C
   26
   27
   28 AND RELATED COUNTERCLAIMS
                                                      PLAINTIFFS’ NOTICE OF LODGING PROPOSED JUDGMENT AND
                                                      PROPOSED ORDER SETTING POST-TRIAL BRIEFING SCHEDULE
                                                                                  Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624 Filed 12/23/19 Page 2 of 5 Page ID #:27869



    1 Rebecca Carson (SBN 254105)
      rcarson@irell.com
    2 Ingrid M. H. Petersen (SBN 313927)
      ipetersen@irell.com
    3 IRELL & MANELLA LLP
      840 Newport Center Drive, Suite 400
    4 Newport Beach, CA 92660
    5 Telephone: (949) 760-0991
      Facsimile: (949) 760-5200
    6
      Christopher J. Harnett (Pro Hac Vice)
    7 charnett@jonesday.com
      Sarah A. Geers (Pro Hac Vice)
    8 sgeers@jonesday.com
      Kevin V. McCarthy (Pro Hac Vice)
    9 kmccarthy@jonesday.com
      JONES DAY
   10 250 Vesey Street
   11 New   York, NY 10281-1047
      Telephone: (212) 326-3939
   12 Facsimile: (212) 755-7306
   13 Jennifer L. Swize (Pro Hac Vice)
      jswize@jonesday.com
   14 JONES DAY
      51 Louisiana Avenue, N.W.
   15 Washington, DC 20001-2113
      Telephone: (202) 879-3939
   16 Facsimile: (202) 626-1700
   17 John M. Michalik (Pro Hac Vice)
   18 jmichalik@jonesday.com
      JONES DAY
   19 77 West Wacker Drive, Suite 3500
      Chicago, IL 60601-1692
   20 Telephone: (312) 782-3939
      Facsimile: (312) 782-8585
   21
      Attorneys for Plaintiffs
   22 JUNO THERAPEUTICS, INC., MEMORIAL
   23 SLOAN KETTERING CANCER CENTER,
      and SLOAN KETTERING INSTITUTE FOR
   24 CANCER RESEARCH
   25
   26
   27
   28
                                                   PLAINTIFFS’ NOTICE OF LODGING PROPOSED JUDGMENT AND
                                                   PROPOSED ORDER SETTING POST-TRIAL BRIEFING SCHEDULE
                                                                               Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624 Filed 12/23/19 Page 3 of 5 Page ID #:27870



    1        Pursuant to the parties’ joint status report, Dkt. No. 595, Plaintiffs hereby
    2 submit a proposed judgment on the December 13, 2019 jury verdict (Exhibit A to this
    3 Notice, together with Exhibit A-1, a Local Rule 58-7 Memorandum) and a proposed
    4 order setting the post-trial briefing schedule (Exhibit B to this Notice). Plaintiffs’
    5 request for entry of Exhibits A and B as orders of the Court is based on the attached
    6 memorandum in support, and such other evidence as may be presented to the Court
    7 at any hearing on this matter or otherwise.
    8
        Dated: December 23, 2019          Respectfully submitted,
    9
   10                                     By: /s/ Andrea W. Jeffries
   11                                     Andrea W. Jeffries (SBN 183408)
                                          Luke J. Burton (SBN 301247)
   12                                     JONES DAY
                                          555 South Flower Street, Fiftieth Floor
   13                                     Los Angeles, CA 90071
                                          Telephone: (213) 489-3939
   14                                     Facsimile: (213) 243-2539
   15                                     Morgan Chu (SBN 70446)
                                          Alan J. Heinrich (SBN 212782)
   16                                     C. Maclain Wells (SBN 221609)
                                          Elizabeth C. Tuan (SBN 295020)
   17                                     IRELL & MANELLA LLP
                                          1800 Avenue of the Stars, Suite 900
   18                                     Los Angeles, California 90067-4276
                                          Telephone: (310) 277-1010
   19                                     Facsimile: (310) 203-7199
   20                                     Rebecca Carson (SBN 254105)
                                          Ingrid M. H. Petersen (SBN 313927)
   21                                     IRELL & MANELLA LLP
                                          840 Newport Center Drive, Suite 400
   22                                     Newport Beach, CA 92660
                                          Telephone: (949) 760-0991
   23                                     Facsimile: (949) 760-5200
   24                                     Christopher J. Harnett (Pro Hac Vice)
                                          Sarah A. Geers (Pro Hac Vice)
   25                                     Kevin V. McCarthy (Pro Hac Vice)
                                          JONES DAY
   26                                     250 Vesey Street
                                          New York, NY 10281-1047
   27                                     Telephone: (212) 326-3939
                                          Facsimile: (212) 755-7306
   28
                                                       PLAINTIFFS’ NOTICE OF LODGING PROPOSED JUDGMENT AND
                                                       PROPOSED ORDER SETTING POST-TRIAL BRIEFING SCHEDULE
                                            -1-                                    Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624 Filed 12/23/19 Page 4 of 5 Page ID #:27871



    1
                                       Jennifer L. Swize (Pro Hac Vice)
    2                                  JONES DAY
                                       51 Louisiana Avenue, N.W.
    3                                  Washington, DC 20001-2113
                                       Telephone: (202) 879-3939
    4                                  Facsimile: (202) 626-1700
    5                                  John M. Michalik (Pro Hac Vice)
                                       JONES DAY
    6                                  77 West Wacker Drive, Suite 3500
                                       Chicago, IL 60601-1692
    7                                  Telephone: (312) 782-3939
                                       Facsimile: (312) 782-8585
    8
                                       Attorneys for Plaintiffs
    9                                  Juno Therapeutics, Inc., Memorial Sloan
                                       Kettering Cancer Center, and Sloan Kettering
   10                                  Institute for Cancer Research
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   PLAINTIFFS’ NOTICE OF LODGING PROPOSED JUDGMENT AND
                                                   PROPOSED ORDER SETTING POST-TRIAL BRIEFING SCHEDULE
                                         -2-                                   Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 624 Filed 12/23/19 Page 5 of 5 Page ID #:27872



    1                           CERTIFICATE OF SERVICE
    2        A copy of the foregoing document was electronically filed with the Court this
    3 23rd day of December, 2019. Notice of this filing will be sent by operation of the
    4 Court’s electronic filing system. Parties may access this filing through the Court’s
    5 system.
    6                                                /s/ Andrea W. Jeffries
                                                    Andrea W. Jeffries
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                       PLAINTIFFS’ NOTICE OF LODGING PROPOSED JUDGMENT AND
                                                       PROPOSED ORDER SETTING POST-TRIAL BRIEFING SCHEDULE
                                            -3-                                    Case No. 2:17-cv-07639-SJO-KSx
